DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The application has been examined. Claims 1-20 are pending.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-20 are objected to as being allowable if claims overcome the Obviousness Double Patenting Rejection.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 10,819,794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claims 1-20 of the instant application and claims 1-20 of the U.S. Patent No. 10,819,794 is that the claims of the instant application discloses the scope of the invention to be broader than to the scope of the U.S. Patent No. 10,819,794.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the U.S. Patent No. 10,819,794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the instant application and claim 1 of the U.S. Patent No. 10,819,794 is that the claims of the instant application discloses method steps which are broader to the method steps of the U.S. Patent No. 10,819,794.  
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of the U.S. Patent No. 10,819,794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 11 of the instant application and claim 
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of the U.S. Patent No. 10,819,794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 18 of the instant application and claim 18 of the U.S. Patent No. 10,819,794 is that the claims of the instant application discloses the non-transitory computer-readable medium implementing the method steps which are broader to the non-transitory computer-readable medium implementing the method steps of the U.S. Patent No. 10,819,794.


Claims Comparison Table
Instant Application:
17/032,299
U.S. Patent No. 10,819,794 B2
(common inventive entity and assignee)
Claim 1:
A method, comprising: receiving, by a service node, a selection of a hosting platform for a machine-type communications (MTC) device; mapping, by the service node, the MTC device to a virtual device proxy for the selected hosting platform; receiving, by the service node, event data from the 

Claim 1:
A method, comprising: providing, by a service node and to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receiving, by the service node, a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available mapping, by the service node, the IoT device to a virtual device proxy for the selected hosting platform; receiving, by the service node, a request from the IoT device to forward IoT data, wherein the request includes the device key; forwarding, by the service node, the IoT data to the selected hosting platform via the virtual device proxy; receiving, by the service node, a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; sending, by the service node, a deregistration message to the selected hosting platform; and mapping, by the service node, the IoT device to a different virtual device proxy for the different hosting platform.

The method of claim 1, further 
Claim 1:
A method, comprising: providing, by a receiving, by the service node, a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; mapping, by the service node, the IoT device to a virtual device proxy for the selected hosting platform; receiving, by the service node, a request from the IoT device to forward IoT data, wherein the request includes the device key; forwarding, by the service node, the IoT data to the selected hosting platform via the virtual device proxy; receiving, by the service node, a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; sending, by the service node, a deregistration message to the 

The method of claim 1, further comprising: providing, by the service node and to the MTC device, a device key for accessing the distribution network.
Claim 1:
A method, comprising: providing, by a service node and to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receiving, by the service node, a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; mapping, by the service node, the IoT device to a virtual device proxy for the selected hosting platform; receiving, by the service node, a request from the IoT device to forward IoT data, wherein the request includes the device key; forwarding, by the service node, the IoT data to the selected hosting platform via the virtual device proxy; receiving, by the service node, a selection of 

The method of claim 1, wherein receiving the event data from the MTC device further comprises: receiving a request from the MTC device to forward the event data, wherein the request includes a device key for accessing the distribution network.

Claim 1:
A method, comprising: providing, by a service node and to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receiving, by the service node, a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; mapping, by the service node, the IoT device to a virtual device proxy for the selected hosting platform; receiving, by the service node, a request from the IoT device to forward IoT data, wherein the request includes the device key; forwarding, by the service node, the IoT data to the selected hosting platform via the virtual device proxy; receiving, by the service node, a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; sending, by the service node, a deregistration message to the selected hosting platform; and mapping, by the service node, the IoT device to a different virtual device proxy for the different hosting platform.

The method of claim 1, wherein forwarding the event data further comprises: using southbound application program interface (API) calls consistent with protocols for the selected hosting platform.

Claim 5:
The method of claim 1, wherein the forwarding the IoT data further comprises: using southbound application program interface (API) calls consistent with protocols for the selected hosting platform.
Claim 8:
The method of claim 1, wherein receiving the hosting platform change instruction includes: receiving the hosting platform change instruction via a device that is different than the MTC device.
Claim 6:
The method of claim 1, wherein the hosting platform selection is provided via an owner portal using a device that is different than the IoT device.
Claim 9:
The method of claim 1, wherein the service node is a network device in a distributed network of service nodes, and wherein the mapping includes providing an updated entry in a routing table and propagating the updated entry to the other service nodes.
Claim 10:
The method of claim 1, wherein the service node is a network device in a distributed network of service nodes, and wherein the mapping includes providing an updated entry in a routing table and propagating the updated entry to the other service nodes.
Claim 10:
The method of claim 1, further comprising: sending a registration message to the different hosting platform after receiving the hosting platform change instruction.

Claim 12:
The method of claim 1, further comprising: sending, by the service node, a registration message to the different hosting platform after receiving the selection of the different hosting platform.

One or more service nodes, comprising: one or more processors configured to execute instructions to: receive a selection of a hosting platform for a machine-type communications (MTC) device; map the MTC device to a virtual device proxy for the selected hosting platform; receive event data from the MTC device; forward the event data to the virtual device proxy for the selected hosting platform; receive a hosting platform change instruction for the MTC device; send, in response to the hosting platform change instruction, a deregistration message to the virtual device proxy for the selected hosting platform; and map the MTC device to a different virtual device proxy.
Claim 13:
One or more service nodes, comprising: a memory for storing instructions; and one or more processors configured to execute the instructions to: provide, to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receive a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; map the IoT device to a virtual device proxy for the selected hosting platform; receive a request from the IoT device to forward IoT data, wherein the request includes the device key; forward the IoT data to the selected hosting platform via the virtual device proxy; receive a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; send a deregistration message to the selected hosting platform; and map the IoT device to a different virtual device proxy for the different hosting platform.

The one or more service nodes of claim 11, wherein the one or more processors are further configured to execute the instructions to: receive new event data from the MTC device, after mapping the MTC device to a different virtual device proxy; and forward the new event data to the different virtual device proxy.
Claim 13:
One or more service nodes, comprising: a memory for storing instructions; and one or more processors configured to execute the instructions to: provide, to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receive a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; map the IoT device to a virtual device proxy for the selected hosting platform; receive a request from the IoT device to forward IoT data, wherein the request includes the device key; forward the IoT data to the selected hosting platform via the virtual device proxy; 

The one or more service nodes of claim 11, wherein the one or more processors are further configured to execute the instructions to: provide, to the MTC device, a device key for accessing the distribution network.
Claim 13:
One or more service nodes, comprising: a memory for storing instructions; and one or more processors configured to execute the instructions to: provide, to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receive a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; map the IoT device to a virtual device proxy for the selected hosting platform; receive a request from the IoT 

The one or more service nodes of claim 11, wherein, when receiving the event data from the MTC device, the one or more processors are further configured to execute the instructions to: receive a request from the MTC device to forward the event data, wherein the request includes a device key for accessing the distribution network.
Claim 13:
One or more service nodes, comprising: a memory for storing instructions; and one or more processors configured to execute the instructions to: provide, to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receive a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT receive a request from the IoT device to forward IoT data, wherein the request includes the device key; forward the IoT data to the selected hosting platform via the virtual device proxy; receive a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; send a deregistration message to the selected hosting platform; and map the IoT device to a different virtual device proxy for the different hosting platform.

The one or more service nodes of claim 11, wherein, when mapping the MTC device to a virtual device proxy for the selected hosting platform, the one or more processors are further configured to execute the instructions to: map 
Claim 14:
The one or more service nodes of claim 13, wherein, when mapping the IoT device to the virtual device proxy, the one or more processors are further configured to execute the instructions to: map separate permissions for inbound requests from IoT devices and outbound requests from the selected hosting platform.

The one or more service nodes of claim 11, wherein the one or more processors are further configured to execute the instructions to: store, in the memory, a replicated data set of the event data.
Claim 15:
The one or more service nodes of claim 13, wherein the one or more processors are further configured to execute the instructions to: store, in the memory, a replicated data set of the IoT data.
Claim 17:
The one or more service nodes of claim 11, wherein the selected hosting platform is from a group of hosting platforms available through the IoT distribution network, wherein individual hosting platforms in the group of hosting platforms use different protocols, and wherein the one or more processors are further configured to execute the instructions to: format the event data to conform to one of the different protocols for the selected hosting platform.
Claim 16:
The one or more service nodes of claim 13, wherein individual hosting platforms in the group of available hosting platforms use different protocols, and wherein the one or more processors are further configured to execute the instructions to: after receiving the request to forward the IoT data, receive the IoT data and format the IoT data to conform to one of the different protocols.

A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions for: receiving a selection of a hosting platform for a machine-type communications (MTC) device; mapping the MTC device to a virtual device proxy for the selected hosting platform; receiving event data from the MTC device; forwarding the event data to the virtual device proxy for the selected hosting platform; receiving a hosting platform change instruction for the MTC device; sending, in response to the hosting platform change instruction, a deregistration message to the virtual device proxy for the selected hosting platform; and mapping the MTC device to a different virtual device proxy.
Claim 18:
A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to: provide, to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receive a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; map the IoT device to a virtual device proxy for the selected hosting platform; receive a request from the IoT device to forward IoT event data, wherein the request includes the device key; forward the IoT event data to the selected hosting platform via the virtual device proxy; receive a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; send a deregistration message to the selected hosting platform; and map the IoT device to a different virtual device proxy for the different hosting platform.

The non-transitory computer-readable medium claim 18, further comprising the one or more instructions for: receiving new event data from the MTC device, after mapping the MTC device to a different virtual device proxy; and forwarding the new event data to the different virtual device proxy.
Claim 18:
A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to: provide, to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receive a selection of a hosting platform for the IoT device, wherein the selected hosting platform is one from a group of available hosting platforms available through the IoT distribution network; map the IoT device to a virtual device proxy for the selected hosting platform; receive a request from the IoT device to forward IoT event data, wherein the request includes the device key; forward the IoT event data to the selected hosting platform via the virtual device proxy; receive a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; send a deregistration message to the selected hosting platform; and map the IoT device to a different virtual device proxy for the different hosting platform.

The non-transitory computer-readable medium claim 18, further comprising the one or more instructions for: receiving a request from the MTC device to forward the event data, wherein the request includes a device key for accessing the distribution network.
Claim 18:
A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to: provide, to an internet-of-things (IoT) device, a device key for accessing an IoT distribution network; receive a selection of a hosting platform for receive a request from the IoT device to forward IoT event data, wherein the request includes the device key; forward the IoT event data to the selected hosting platform via the virtual device proxy; receive a selection of a different hosting platform for the IoT device, wherein the different hosting platform is one from the group of hosting platforms available through the IoT distribution network; send a deregistration message to the selected hosting platform; and map the IoT device to a different virtual device proxy for the different hosting platform.




In interpreting the current claims, in light of the specification, the Examiner finds 



James et al. (2016/0205078) discloses a method, comprising: receiving, by a service node, a selection of a hosting platform for a machine-type communications (MTC) device; mapping, by the service node, the MTC device to a device proxy for the selected hosting platform; and receiving, by the service node, event data from the MTC device.

However, the prior art of record fails to teach or suggest a virtual device proxy; forwarding, by the service node, the event data to the virtual device proxy for the selected hosting platform; receiving, by the service node, a hosting platform change instruction for the MTC device; sending, by the service node and in response to the hosting platform change instruction, a deregistration message to the virtual device proxy for the selected hosting platform; and mapping, by the service node, the MTC device to a different virtual device proxy as set forth in independent Claim 1.  The cited prior art does not teach or suggest a virtual device proxy.  The cited art does not teach or suggest forwarding, by the service node, the event data to the virtual device proxy for the selected hosting platform.  The cited art does not teach or suggest receiving, by the service node, a hosting platform change instruction for the MTC device.  The cited art does not teach or suggest sending, by the service node and in response to the hosting platform change instruction, a deregistration message to the virtual device proxy for the selected hosting platform.  The cited art does not teach or suggest mapping, by the service node, the MTC device to a 



Similar limitations are present with independent claims 11 and 18. Therefore, Claims 1, 11, and 18 are allowed because of the combination of other limitations and the limitations listed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 





/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441                                                                                                                                                                                                        
10/18/2021